340 F.2d 307
Raymond Lee MUENCH, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 21504.
United States Court of Appeals Fifth Circuit.
Jan. 12, 1965, As Amended on Denial of Rehearing Feb. 11, 1965.

Louis DeWitt Wolfe, Jr., Houston, Tex., for appellant.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., for appellee.
Before GEWIN and BELL, Circuit Judges, and McRAE, District Judge.
PER CURIAM.


1
Appellant is presently serving a sentence of thirty years which was entered by the District Court of Walker County, Texas, upon a plea of guilty to an indictment charging assault with intent to murder, with malice aforethought, by lying in wait.  In this habeas corpus petition, appellant attacks the sentence as excessive on the ground that his plea of guilty was made to the lesser offense of assault with intent to murder, which carries a maximum penalty of three years.  There was a discrepancy between the indictment and certain of the commitment papers, which had later been altered to recite that the appellant had been adjudged guilty of the more serious offense.


2
The district court appointed an attorney to represent the appellant and held a full hearing on the merits of his claim.  On the basis of the oral testimony of the appellant and the affidavit of the trial judge, the court concluded that appellant freely, knowingly, and with a full understanding of the offense with which he was charged, entered a plea of guilty.  After carefully reviewing the record, we cannot say that the district court's findings and conclusions were clearly erroneous, notwithstanding appellant's testimony to the contrary.


3
The judgment is affirmed.